Case 1:09-cv-07400-JSR Document 86 Filed 04/09/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

ee ee x
MARIA VILLAR, :

Plaintiff,

09-cv-7400 (JSR)
-Yo
ORDER

CITY OF NEW YORK, et al.,

Defendants.
~ oe ee x

JED S. RAKOFF, U.S.D.dJ.

This action was initiated on August 21, 2009. Following many
years of discovery and motion practice, the parties filed a joint
final trial report on June 13, 2016, along with their proposed
voir dire questions, proposed jury instructions, and motions in
limine. The late Judge Deborah Batts, to whom the case was
assigned before her untimely demise, issued an Opinion and Order
resolving the motions in limine on September 25, 2017.

The case was reassigned to the undersigned judge on February
5, 2020. The Court took immediate efforts to bring this case
promptly to trial, recognizing the case’s age and the need to avoid
failing witness memories and the like. (Indeed, the Court has
since been informed by the parties that one witness has died, which
may require a party to offer his deposition testimony into evidence
at trial.) The Court scheduled a pretrial conference for February
13, 2020, at which time the Court scheduled the case for a jury

trial beginning August 3, 2020.

 
Case 1:09-cv-07400-JSR Document 86 Filed 04/09/21 Page 2 of 6

Because of the pandemic, however, the August trial had to be
adjourned, but after trials resumed in the fall in carefully
prepared courtrooms with appropriate COVID-19 protocols, the Court
did all that it could to ensure that this case was given a priority
trial date. The case was rescheduled for trial beginning October
13, 2020; it was listed as an “alternate” trial, because criminal
trials were given priority access to the few courtrooms that could
be safely used. Nevertheless, the Court would have been prepared
to begin trial on October 13, 2021 because the criminal trial
scheduled for that date was resolved. But one of the attorneys
involved in the case developed COVID-19 symptoms, so the Court had
to adjourn the trial once more,

Counsel then informed the Court that they were not mutually
available for another trial date until April 2021. The Court again
did all that it could to secure a prompt trial date amenable to
ali involved, and on March 17, the Court confirmed to the parties
that trial would proceed on April 7.

Five days later, however, on March 22, 2021, counsel reported
that the parties had reached a settlement agreement in principle.
Therefore, on March 25, the Court cancelled the trial date and
dismissed this case with prejudice, “but with leave for any party
to move within 30 days from the date [t]hereof to reopen the case
and proceed to trial if settlement [wa]s not fully effectuated.”

Order, ECF No. 85.

 
Case 1:09-cv-07400-JSR Document 86 Filed 04/09/21 Page 3 of 6

This week, the Court received a letter from plaintiff's
counsel (to be docketed) and an ex parte letter from plaintiff
herself (to be docketed under seal). Both letters described
irreconcilable differences between plaintiff and her attorney
related to execution of the proposed settlement. Pursuant to the
Court’s Individual Rules, the Court convened a telephone
conference this morning. Present were Linda Cronin, counsel for
the plaintiff; Maria Villar, the plaintiff; and Jessica Giambrone,
counsel for the defendants.

After hearing from all concerned, the Court concluded that
the plaintiff had not knowingly waived her constitutional right to
a trial by jury. Accordingly, the Court set the case for trial
once more, on July 12, 2021.

The Court hopes that by July, civil trials may occur in
ordinary courtrooms. If, however, trials must stili be conducted
in the small number of pandemic-proofed courtrooms, then the Court
will endeavor to secure a July 12 trial date, Tf the Committee
responsible for allocating courtroom space approves a different
trial date, then, given the case’s age and the number of previous
adjournments, the Court will expect the parties to move forward on
whatever date the Committee approves. The Court will grant no
further extensions for any reason whatsoever.

As the Court explained during this morning's telephone call,

if Ms. Villar, who is now proceeding pro se, becomes interested in

 
Case 1:09-cv-07400-JSR Document 86 Filed 04/09/21 Page 4 of 6

exploring a settlement, she may send a letter to the Court so
stating, and the Court will refer the case to a magistrate judge
to facilitate such discussions. This will not, however, affect
the trial date; the Court will not grant an extension to permit
further settlement negotiations. Also, given that counsel’s prior
representation of an agreement in principle proved overly
optimistic, the Court will not cancel the trial based upon any new
agreement in principle, but only a binding and executed settlement
resulting in a dismissal with prejudice pursuant to Federal Rule
of Civil Procedure 41 (a) (1) (A) (ii).

Finally, since the letters submitted by the plaintiff and her
counsel clearly demonstrate irreconcilable differences between Ms.
Villar and Ms. Cronin, the Court grants Ms. Cronin’s request to be
relieved as counsel. The Court wiil permit Ms. Cronin to submit
a motion for attorney fees and will permit Ms. Villar to respond.

For the foregoing reasons, the Court orders:

1. The Order, ECF No. 85, dismissing this case with
prejudice is vacated. The Clerk of Court is respectfully
directed to reopen the case.

2.Ms. Cronin’s request to be relieved as counsel is
granted.

3.Ms. Villar, as she requested in today’s conference, will
now proceed pro se. By no later than April 13, 2021,
Ms. Villar must file a document indicating how she would
like to be served in this action. She must either file
a Notice of Pro Se Appearance and identify a mailing
address or email address at which the defendants may

 
Case 1:09-cv-07400-JSR Document 86 Filed 04/09/21 Page 5 of 6

serve her,! or file a Pro Se (Nonprisoner} Consent &
Registration Form to Receive Documents Electronically.?
Pursuant to §.D.N.Y. Electronic Case Filing Rule 1.1,
Ms. Villar must file all documents in the traditional
manner by mailing or delivering hard copies to the Pro
Se Intake Unit at the courthouse, or by leaving them in
the overnight deposit box.3 The Court further orders
that, if Ms. Villar chooses to file a document by U.S.
mail, then she must place the document in the mail with
sufficient time to ensure that it is received by the Pro
Se Intake Unit in advance of any deadline. If Ms. Villar
would like to file documents electronically, then she
must file.a Motion for Permission for Electronic Case
Filing.?4

4. By no later than April 16, 2021, Ms. Cronin may move to
place an attorney fee lien on any damages or settlement
secured by Ms. Villar in connection with this action.
Ms. Cronin must include the legal authority for her
motion, the precise amount of the requested lien, and
records substantiating the requested amount. Tf Ms.
Villar would like to oppose Ms. Cronin’s motion, then
she must file an opposition by no later than April 30,
2021.

5. This case is set for trial beginning 9:00 am on July 12,
2021.

 

1 The Court provides a fillable form version of this document at
the following website: https://www.nysd.uscourts.gov/sites/
default/files/2018-06/Notice%200f%20Prose%20Appearance. pat.

2 The Court provides a fillable form version of this document at
the following website: https://www.nysd.uscourts.gov/sites
/default/files/pdf/proseconsentecfnotice-final.pdf.

3 Due to the COVID-19 pandemic, the Pro Se Intake Unit is also
temporarily accepting documents by e-mail, although this is
subject to change. See S.D.N.Y. Electronic Case Filing Rules and
Instructions (Apr. 2020 Addendum).

4 The Court provides a fillable form version of this document at
the following website: https: //www.nysd.uscourts.gov/sites/
default/files/2019-04/2012-prosemotionecffiling-final.pdf.

 
Case 1:09-cv-07400-JSR Document 86 Filed 04/09/21 Page 6 of 6

SOQ ORDERED.

Dated: New York, NY A ( boku gf

April 9, 2021 JEDVS. RAKOFF, U.S‘D.

 
